 In the Matter of FREDERICKR. BARRETTandINTERNATIONAL LONG-SHOREMEN'SASSOCIATION,LOCAL No. 978Case No. C-173.-Decided August 31, 1937Stevedoring Industry-Labor Organization:Board willnot interfere in in-ternal affairs of;local union entitled to invokeremedies of Act regardless ofits standingwith parentorganization-Discrimination:discharges for purposeof discouraging membershipin one union and encouraging membership in an-other-ReinstatementOrdered:ofemployeeswho would not havebeen dis-chargedif selectionsfor discharge had been made on basis of seniority and notfor purposeof discouraging membership in union ; displacement of employeeswho would have been dischargedif such discharges had been made on basisof seniority ; displacement of employeeshired since date of such discharges ;preferential list ordered for reemploymentof balance of employees discrimina-torily discharged-BackPay:awarded,based upon average earnings of em-ployees retained and workingsubsequentto date of discriminatorydischarges.Mr. Jacob Blumfor the Board.Mr. Tazewell TaylorandMr. Tazewell Taylor, Jr.,of Norfolk,Va., for the respondent.Mr. Ernest S. Merrill,of Norfolk, Va., for Local 978.Mr. Arthur E. Reyman,ofWashington, D. C., for I. L. A.Mary Lemon Schleifer,of counsel to the Board.DECISIONSTATEMENT OF THE CASEOn March 24, 1937, Local No. 978, International Longshoremen'sAssociation, herein called Local 978, filed a charge with the RegionalDirector for the Fifth Region (Baltimore, Maryland) alleging thatFrederick R. Barrett, Norfolk, Virginia, herein called the respond-ent, had engaged in and was engaging in unfair labor practicesaffecting commerce, with,.". the meaning of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On April 9, 1937, theRegional Director duly issued and served upon the parties a com-plaint and notice of hearing.The complaint alleged 'in substancethat during the month of April 1935, and continuously to date therespondent had conspired with certain corrupt and discredited offi-cials of Local 978 for the purpose of intimidating and coercing themembers of Local 978 into dissociating themselves from thatorgani-zation and into joining another labor organization, and that in fur-therance of said conspiracy the respondent discharged 19 named per-513 514NATIONAL LABOR RELATIONS BOARDsons on April 1, 1935 and 32 named persons on February 21, 1936,and that such acts constituted unfair labor practices affecting com-merce, within the meaning of Section 8, subdivisions(1) and (3)and Section 2, subdivisions(6) and(7) of the Act.On April 14, 1937, therespondent filed an answerto the complaintin which he denied that he had engaged in such a conspiracy andalleged that the men named had been discharged because of a de-creasing volume of business and that discharges-had been made onthe basis of relative efficiency.The answer also stated that the re-spondent believes he is subject to the provisions of the RailwayLabor Act I and consequently not subject to the jurisdiction of theNational Labor Relations Act.On April 26, 1937, International Longshoremen'sAssociation, here-in called I. L. A., filed a petition for intervention on the grounds that,Local 978, as a local of I. L.A., is and has been since October 6, 1935,a non-existent organization;that since October 12,1935, Local No.1379, herein called Local 1379,has been the only local union of theI.L. A. in Norfolk, Virginia;and that since October 12,1935, therespondent and Local 1379 have observed a working agreementby which members of Local 1379 are employed from time to time asneeded by the respondent.The motion was not acted upon prior tothe hearing.Pursuant t6 in amended notice, a hearing was begun at Nor-folk, Virginia, on April 29 and continued through May 8,1937, beforeCharles A. Wood, the Trial Examiner duly designated by the Board.Full opportunity to be heard,to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues,was affordedall parties.The petition to intervene was renewed at the hearing by counselfor I.L. A., who stated that he abandoned all points raised by thepetition filed prior to the hearing,except that Local 978 is not a localin good standing of the I. L. A. and does not have a charter fromthe I. L. A. The Trial Examiner allowed I. L. A. to intervene forthe purpose stated.Counsel for the respondent moved that thecomplaint be dismissed on the grounds that the respondent wassubject to the jurisdiction of the Railway Labor Act and therefore,by virtue of Section 2, subdivision(2) of the Act, not subject tothe jurisdiction of the National Labor Relations Act.The motionwas denied.At the close'of the hearing, counsel for the respondentmoved that the complaint be dismissed on the grounds that the proofoffered did not sustain the allegations of the complaint.This motionwas likewise denied.I DECISIONS AND ORDERS515Many objections were made by counsel for the various parties tothe introduction of evidence.The Board has reviewed the rulingsof the Trial Examiner on motions and objections and finds that noprejudicial errors were committed.The rulings are hereby affirmed.On May 11, 1937, the Board, acting pursuant'to Article II, Section37 of its Rules and Regulations=Series 1, as amended,' ordered theproceeding transferred to and continued before the Board.On June 2, 1937, I. L. A. filed a brief and on June 16, 1937, theBoard heard oral argument by the parties at Washington, D. C.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe answer of the respondent admits the allegations of the com-plaint issued by the Board, which state1.The respondent is and has been for a long period of timeengaged as an independent contractor in supplying, longshore-.men for the purpose of unloading coal from interstate freighttrains and reloading such coal into interstate vessels, at the Portof Norfolk, Virginia.2.The respondent in the course and conduct of his business,and principally for the Norfolk and Western Railroad, an inter-state common carrier, causes and has for a long period of timecaused interstate shipments of coal to be unloaded from inter-state trains of the Norfolk and Western Railroad, and causesand has for a long period of time caused the said coal to bereloaded into various vessels at the Port of Norfolk, Virginia,where it is used for the fuel necessary to propel the said vesselsin interstate commerce.The aforesaid business of the respondent occurs in the courseof commerce among the various states of the United States, andforeign countries, and is an integral part of that commerce, 'allof the aforesaid constitutes -a continuous flow of commerceamong the several states of the United States and foreigncountries.We find that the respondent is engaged in trade, traffic, transporta-tion, and commerce among the several States, and between the UnitedStates and foreign countries, and that the longshoremen employed bythe respondent are directly engaged in such trade, traffic, transporta-tion, and commerce.H. THE UNIONSThe predecessor of Local 978 was formed in October 1916, andwas directly affiliated with the American Federation of Labor. In 516NATIONAL LABOR RELATIONS BOARD1918 it joined I. L. A., becoming Local 978, I. L. A. Jurisdiction ofLocal 978 was limited to colored longshoremen employed by therespondent.The intervenor, I. L. A., contends that the charter of Local 978has been revoked, and that if the Board issues a decision in a casearising on a charge filed by Local 978, the decision would constitutea determination by the Board that Local 978 is still a local in goodstanding of I. L. A.As we have said many times before, the Board will not interfere inthe internal affairs of labor organizations?It follows that we willmake no attempt in this decision to determine whether or not thecharter of Local 978 has been revoked, or if revoked, whether suchrevocation was proper.However, the present contention of I. L. A.has no relevance to the Board's doctrines.Whether Local 978 is oris not a local of I. L. A., it is still a labor organization within themeaning of the Act, and is accordingly entitled to invoke the remediesof the Act against an employer, whatever its standing with the Inter-national.That is all we believe we need decide for purposes of thepresent case.Local 1379, I. L. A. was chartered in January 1935. It likewisehas jurisdiction over colored longshoremen employed by the respond-ent, and is a labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESFor the purpose of answering certain contentions of the inter-venor and the respondent, and in order that the alleged unfairlabor practices of the respondent may be presented in an under-standable way, it is necessary that we relate briefly the salient stepsin the history of Local 978 and Local 1379.In 1918, the respondent entered into a closed shop agreement withLocal 978.The closed shop remained in force until March 1935.During this period, the custom of operation, though not specificallyset forth in the contract, was that the respondent selected eight gangleaders,3who in turn selected 40 longshoremen to work in each oftheir gangs; and the gangs were given numbers, from one to eight.The respondent's only contact with his employees was maintainedthrough the business agent and the working rules committee ofLocal 978, whosesalarieswere paid by the members of Local 978.These agents received instructions from the respondent concerning2See:Matter of Alwminum Company of America and Aluminum Workers Union No.19104,Case No. R-4,1 N. L R B 530;andMatter of The Axton-Fisher Tobacco Com-pany and International Association of Machinists,Local No 681 and Tobacco WorkersInternational Union, Local No. 16,Case No. R-5, 1 N.L R B. 604aDuring the British coal strike in 1926, three additional gangs were temporarilyemployed. DECISIONS AND ORDERS517the work to be done, carried such instructions to the gang leaders,and allocated the work among the gangs.Discipline, by means oftemporary lay-off or discharge, was maintained by Local 978.Pay-ment for services rendered by the entire group was made by therespondent to timekeepers, members of Local 978, who distributedthe money so received among the men in proportion to the work per-formed by each.At no time pI for to 1933 did the respondentpersonally hire or fire any of his employees; in fact, before 1931 hedid not even know the names of most of his employees.4The officers of Local 978, who had been re-elected yearly since 1928,includedDavid Alston, president; GeorgeW. Millner, businessagent; 5 Edward Green, secretary-treasurer; N. D. Lawrence andHenry Copeland, working rules committee; and George W. Millner,James M. Gallup and Harry Smith, trustees. In the latter part of1932 or the early part of 1933, dissension arose in the ranks of Local978.This dissension is alleged to have been caused by a combina-tion of factors, including the objection of members to large assess-ments, the failure of the officers to account for disbursements, therefusal of the officers to make account books accessible for examina-tion by members, and the refusal of the officers to sue the respond-ent to recover sums which the complaining members felt had beenimproperly deducted from their wages.In January 1933, one month prior to the expiration of the con-tract,s the respondent notified Local 978 that in the execution of acontract for the following year he wanted the following provisioninserted :It is agreed that the party of the first part (i. e., the respond-ent) has the right to specify the number of gangs to be em-ployed and also the right to designate the number of men ineach gang, and as to what men shall constitute the personnelof each gang.The respondent admitted at the hearing that Millner had suggestedthis provision be inserted in the contract.Although the membershipof Local 978 protested against the inclusion of such a provision in thecontract, they voted to accept the contract on Millner's statement :"You had just as well sign it, because I am going to sign it."4In 1931, most of the employees of the respondent joined a group insurance plan andthe names of participators were given to the respondent.The first complete list wassecured by the respondent in March 1935,for the purposes of the Railroad RetirementAct.5George W.Millner is also third vice-presidentof the I. L. A.He is not an employeeof the respondent, although a list of present employees submitted by the respondentat the hearing includes his name.The respondent stated Millner'sname was carriedas an employee for the purpose of allowing him to participate in the group insuranceof the respondent's employees6 Contracts were drawn for a period of one year,and to continue thereafter untilnotice of termination was given by the parties in the manner provided by the contract.49446-38-vol. III-34 518NATIONAL LABOR RELATIONS BOARDIn June 1933, the respondent discharged gangs five and six.Hetestified that due to a decreasing volume of business, the men wereobtaining less work; as a consequence, they were not earning a livingwage, and accidents were increasing because the men were becomingsoft.The respondent also testified that although often requestedto do so, the working rules committee and the business agent ofLocal 978 failed to choose the men who should be discharged, andthat, finally, the respondent made the selection on the basis of thereport of the working rules committee that gangs five and six were.the least efficient.Subsequent to the discharge of these gangs, the officers of Local978 attempted to exclude - these men from the union meetings andfailing to do so, held meetings only on the pier, to which the dis-charged employees had no access. The dissatisfaction of many of themembers of Local 978 with the actions of its officers resulted, inNovember 1933, in the filing of a bill of, complaint in the Court ofLaw and Chancery of the City of Norfolk, against David Alston,GeorgeW: Millner and Edward Green to compel them to hold ameeting for the election of officers.7On January 16, 1934, the courtdecreed that a general meeting be held on January 26, 1934, for thepurpose of electing officers for the ensuing year and directed thatsuch election be conducted by certain named officers of the court.On February 2, 1934, following the election, the court decreed thatthe officers elected were Junius Batts, president; Henry K-notts, vice-president; John Bailey, secretary-treasurer;Watson Goodman, busi-ness agent; N. D. Lawrence and Henry Copeland, working rulescommittee ; and CharlesWilliams, Thomas Cook, and M. Tyler,trustees.The order of the court also directed that the old officialsturn over the money, books, papers, etc. of Local 978 to the newlyelected officers.In April 1934, the newly elected officers employed a certified publicaccountant to audit the books of the old officers. The report of theaccountant,, filed July 17, 1934, stated that the accounts were in veryunsatisfactory condition and that `many' of the vouchers and bookshad been removed from the office or destroyed, but that on the basisof the material available, there was an apparent shortage of $5,754.28.A second bill of complaint was thereupon filed in the same court,against George W. Millner, James M. Gallup, Harry Smith, EdwardGreen and David Alston for an accounting of these funds.The court found,' on June 1, 1935, that Green had misappropriatedand embezzled $4,868.57 of the monies of Local 978, and that $4,535.67had been lost ' by reason of the failure of Millner and Gallup toproperly audit the accounts of the secretary-treasurer, and directed°Counsel for the respondent in the case before the Board acted as counsel for thedefendants in this suit. DECISIONS AND ORDERS519that the complainants recover the sum of $4,868.57.1No portionof this sum has ever been, recovered.Green was imprisoned for em-bezzlement, and Millner filed a petition in bankruptcy.The Inter-national failed to prosecute on the' bond of the secretary-treasurer.In October 1934, Millner, Green, Gallup, Smith and Alston wereexpelled from Local 978 by vote of the members.9 The ousted mem-bers thereupon appealed to the Hampton Roads District Council,1oherein called The Water Front Council, which notified Local 978 tobe present at a meeting of November 7, 1934, at which time the ap-peals would be taken up.Representatives of Local 978 attendedthis meeting.No action was taken on the appeals but by a majorityvote, of the delegates present, it was moved to revoke the charterof Local 978.Although the Water Front Council had no authorityto take such action, the motion was used for the purpose of preferringcharges against Local 978 to the International.The charges filed,which were sent by President Ryan of the International to Local 978on December 7, 1934, were in substance :1.That Local 978 allowed members who were delinquent indues to attend meetings in violation of its Constitution;2.That members of Local 978 were taking part in dual organ-izations and going to communistic meetings;3.That Local 978 was refusing to pay taxes to The WaterFront Council on the pretext it had no money.Apparently no action was ever taken by I. L. A. against Local 978on the basis of these charges.In December 1934, Alston, and others who were termed "loyalfollowers" by Millner, set up a club among the employees of ' therespondent.On January 10, 1935, despite protests, by Local 978,I.L. A. issued a charter to the club, which then became Local 1379,I.L. A.11Forty-four of the 240 employees of the respondent weremembers of the club when the charter was issued. These 44 personscontinued to be employed by the respondent,, despite his closed shopcontract with Local 978.128The respondent appeared as a character witness for the defendants in this case.9 The record shows that the respondent was notified of the expulsion of these mem-hers10This is an association of various locals in the district affiliated with the AmericanFederation of Labor.11Ryan notified Local 978 on the same day that a charter had been issued to Local1379 and stated that it had been issued on the recommendation of The Water FrontCouncil."Minutes of meeting,of Local 1379 on February 11, 1935, include the following :..nextwere the Special Committee report the Special Committee recom-mended that we begin paying dues to 978 to safeguard ourselves M-S (moved andseconded)that the report be received and that the recommendation compliedwithM-S next we heard an excellent report coming from our Vice President inbeing,in conference with our employer and how that he had looked after our caresand he also presented a Gold membership'button to the 10 Chartered members ofLocal#1379 as a token for the part that they played. . . 520NATIONAL LABOR RELATIONS BOARDOne month later, on February 14, 1935, the respondent gave noticeto Local 978 that in accordance with a provision of the contractallowing either party to cancel upon 30 days written notice, he wascancelling the contract, the cancellation to become effective on March31, 1935, after which date he would operate on an open-shop basis.When the men reported for work on April 1, 1935, the day afterthe cancellation became effective, Lawrence and Copeland stood atthe entrance to the pier and issued passes to certain employees whosenames were on lists which they held.Only the persons receivingpasses were permitted to work.Twenty-three men who did not re-ceive passes, were told they were discharged and ordered to securetheir property on the pier and to leave immediately.The evidence as to how the men were selected for discharge issharply contradictory. In view of the conclusion hereafter reachedconcerning these discharges, it is unnecessary to determine whetherthey, were selected for discharge by the working rules committee orby the respondent.Suffice it to say that all 23 were members ofLocal 978, none members of Local 1379, whose membership at thistime numbered 109, and included Lawrence and Copeland, the mem-bers of the working rules committee. Junius Batts, Henry Knotts,and Watson Goodman, president, vice president and business agent,respectively, of Local 978 were among those discharged.At thesame time the gangs were reorganized, the new gang five being com-posed entirely of members of Local 978, with the exception of anewly appointed gang leader and a second man or assistant whowere members of Local 1379.Shortly thereafter Millner, as business agent of Local 1379 and asvice president of the International, requested the respondent to enterinto a contract with Local 1379.The petition of the intervenor statesthat a "working agreement" was entered into by the respondent andLocal 1379 on October 12, 1935.However, the respondent denies thathe has ever entered into any contract with Local 1379, though oftensolicited by Millner to do so. It seems apparent from the record thatno such contract was entered into, at least during the period withwhich we are concerned.' 3 'In July 1935, the delegates of Local 978 were ordered to leave theconvention of the Atlantic Coast District of I. L. A. and the national13The minutes of the meetingof Local1379 about one year later, on March 17, 1936,Include the'following :..a recommendation from the executive board statingthat the I. L A.Vice-President and the wage committee be ordered to go into the matter of a wageagreement with Mr F. R Barrett and find out why he is not carrying out thepromise made Mr. Ryan when he was here as to an agreementwe felt thatthe timeis long past for an agreement. . .The minutes of the meeting of Local 1379 on May 5, 1936, state :'... The Secy Tres with a Committee were in conference with Mr. Barrett todiscuss an agreement and were told that at the proper time such agreementwould be had..:' DECISIONS AND ORDERS521convention of the I. L. A. They were excluded from the AtlanticCoast District convention for being delinquent in dues, but only aftera statement by Alston, a representative from Local 1379, that Local978 was not in good standing with The Water Front Council. Theywere denied admittance to the national convention on the groundsthey were delinquent in their dues to the Atlantic Coast District."4The minutes of the national convention show that a letter from therespondent was read at the convention.The letter stated in part :... I want you to know that I deeply appreciate the invi-tation to visit your association while in their annual meeting.It was indeed kind of you to think of me and if it were pos-sible, I would be very glad to accept.However, I have so manythings on hand that require my attention here that I doubt thepossibility of getting away.As you well know I have always been extremely interestedin the welfare of your organization.During the many yearsthat I have contracted with you, there has never been a difficultythat was not easily adjusted and there has never been a moment'sloss of time on account of strikes or other differences. I knowof no other organization that can claim the same results, andnaturally all employers would far prefer dealing with such aliberal organization as yours than trying to conduct the workin any other manner.This letter was written three months after the respondent had can-celled his contract with Local 978, and at a time when he denieshaving a contract with Local 1379.On October 7, and again on November 4, 1935, Batts, president ofLocal 978, tendered $113.29 to The Water Front Council, the amountof the alleged delinquency, with a request that Local 978 be reinstatedin The Water Front Council. On November 5, 1935, The Water FrontCouncil wrote Ryan thatAfter due deliberation, the Council voted unanimously torefuse to allow Local 978 to reaffiliate with the Hampton RoadsDistrict Council because of their continued hostile attitude to-wards the Council and because of their activities with the Com-munist movement. . . The membership of Local 978 have andare continuing to villify our International organization and itsofficers from the International President down.Therefore we.the Council, feel and believe we are justified in refusing ...untilLocal 978 shall have made amends for all the wrongs,14The audit madein 1934 hadrevealed that Local 978had been in arrears in duesto the Atlantic Coast Districtsince July1933But this delinquency has taken place duringthe stewardshipof the oldofficials, the same men who were now leading Local 1379 522NATIONAL LABOR RELATIONS BOARDhumiliations and injustices which Local 978 have imposed uponour International organization and its affiliated bodies ... werecommend that no further taxes be accepted by our Inter-national organization or District until the local shall havesettled their differences with the District Council of HamptonRoads.. .At approximately the same time Local 978 sent $60 to the I. L. A:,being dues to date,in full, and $10 on account of delinquent duesto the Atlantic Coast District.Both sums were returned with thestatement that no dues would be accepted' until Local 978 hadreaffiliated with theWater Front, Council.The intervenor offered in evidence a copy of a letter sent by I. L. A.on January 21, 1936, to Roger Doles, secretary-treasurer of Local 978,stating that in accordance with Section 2, Article 7 of the I. L. A.Constitution, Local 978 having become six months in arrears in taxes,was automatically dropped from I. L. A.Doles, Batts and othermembers of Local 978 testified that no such notice had ever beenreceived.On February 21, 1936, gang five, with the exception of the gangleader and second man, was discharged.As above set forth, all ofthe discharged employees were members of Local 978; the gangleader and second men who were retained were members of Local1379.The respondent testified that due to a further decrease in thevolume of business, it was necessary to discharge some of the menand that gang five was discharged because the working rules coin-mittee, and other persons on the pier, agreed that gang five was theleast efficient gang.No credible testimony was introduced to showthe inefficiency of this gang as compared with other gangs. Indeed,the respondent subsequently admitted that there were many veryefficient men in the gang and further that "it was a very good gang."In addition, the failure of the respondent to discharge the gangleader and second man of gang five is a complete refutation of theclaim that inefficiency was the basis of selection since the respondentadmitted he held the gang leaders responsible for the work of thegangs.It is apparent from the foregoing statement of the long and bitterdispute between the two factions, that Barrett could not have beenunaware of the conflict.The insertion of the clause allowing Barrettto control the'selection and grouping of men in the contract of 1933,the - cancellation of his contract with Local 978 on March 31, 1935,and the discharges in 1933, 1935, and 1936, were timed in such a waythat the only possible conclusion to be drawn is that the respondentwas fully acquainted with all the facts and that he was interested inaiding the cause of the old officials. DECISIONS AND ORDERS523Other facts in the record substantiate this conclusion.Barrettknew of the court actions pertaining to the dispute. In the actionto compel election of officers in 1934, he filed an affidavit to the ans« erof the defendants, and attended the hearings.The record also showshe attempted to have the complainants withdraw the bill of coin-plaint.Despite the defeat of Millner as business agent in the elec-tion ordered by the court, the respondent continued to deal with himas such, and did not deal with Goodman, the newly elected businessagent.In the suit of the newly elected officials to collect the moneylost by the embezzlement of Green and the negligence of the otherofficers,Barrett appeared as a character witness for the 'defendants.The respondent admits, and the minutes of meetings of Local 1379show, that Millner met constantly with Barrett and that Millner wasattempting at all times to secure a contract for Local 1379.Therecord also shows that Barrett secured and read the minutes of theI. L. A. convention at which delegates from Local 978 were not seated;that Barrett demanded both before and after the cancellation, of thecontract on April 1, 1935, that Millner have the status of Local 978determined by the I. L. A.He also demanded that Millner andAlston have withdrawn a resolution passed by the Central LaborUnion of Norfolk, condemning Barrett and his activities.15Manyadditional facts; established at the hearing, might, also be cited. Inthe face of this evidence, it is worse than futile for the respondent, to,insist that he did not even know the numbers of the locals, let alonewhich men belonged to which local.,The record also leaves no doubt that the selection of the men to bedischarged on April 1, 1935, and on February 21, 1936, was made onthe basis of membership in Local 978. There is no, other possibleexplanation of why only members of Local 978 were discharged atboth times, when on April 1, 1935, approximately 110 of the 240 menemployed where members of Local 1379, and on February 21, 1936,approximately 100 of the 200 men employed were members of Local1379.The respondent, however, contends that even though the menwere so selected, the respondent is not guilty of any discrimination,since the selections' were made by the working rules committee, theagent of the employees.There are many answers to this contention.The respondent insists he was not operating under a contract withany labor organization on either of the two dates when the dischargeswere effected.The record shows that Lawrence and Copeland, with1LMillnernotifiedRyan of the adoptionof thisresolution on February 27, 1936,and stated"I have had conferencewith Mr. Barretttoday . . . and'he is very muchpeeved .On Fridaylast the remaining members of former Local 978 were dis-missed fromthe serviceof the piersand that iswhy the resolution was presented bythosemen".However,Millner's statement is incorrect,since it wasshown at thehealing that of approximately160 persons now employed by , the respondent, 30 aremembers ofLocal 978. 524NATIONAL LABOR RELATIONS BOARDwhom the respondent dealt as a working rules committee, were de-feated in the election of Local 978 in December 1934.Although theywere elected as the working rules committee of Local 1379 in thespring of 1935, they were not the representatives of members ofLocal' 978 thereafter.The respondent admits that after the cancel-lation of the contract, he made no effort to determine whether or notthe' men wished to continue to work under the same committee andwith the same arrangement. It is true that a certain percentage ofthe sum turned over by the respondent to the timekeepers, was usedto pay the salaries of Lawrence and Copeland during the periodfollowing the cancellation of the contract.Even if this be con-sidered acquiescence by the men that Lawrence and Copeland be paidby them, which we doubt, the payment of wages is only one of thefactors'to be considered in determining whether Lawrence and Cope-land were the agents of the respondent or of his employees.A moreeffective criterion is the determination of those who chose them toact.If the respondent was not operating under a contract withLocal'1379, Local 1379 had no right to choose persons for this pur-pose.Clearly they were not the choice of employees belonging toLocal 978.If the respondent, subsequent to the cancellation of thecontract, found it to his advantage to continue under the same ar-rangement and-to use these men for the purpose of dealing with hisemployees he cannot now deny his liability for the mode of operationhe chose to adopt.We find that subsequent to the cancellation of thecontract, Lawrence and Copeland were agents of the respondent, andthat if the selection of persons to be discharged was made byLawrence and Copeland, the respondent must, as principal, assumeresponsibility for their acts of discrimination.In addition, we arenot convinced on the record, that Lawrence and Copeland made theactual selection of persons to be discharged, but are convinced thatat least the final selection, in both the discharges of April 1, 1935and February 21, 1936, was made by the respondent himself.The discharges of April 1, 1935, having occurred prior to theeffective date of the Act, did not constitute unfair labor practices.We find that the respondent, by discharging the 32 members ofLocal 978 whose names are listed in Appendix A, attached hereto andmade a part hereof, on February 21, 1936, has discriminated in re-gard to hire and tenure of employment to discourage membershipinLocal 978 and to encourage membership in Local 1379. Therespondent, by discharging 32 members of Local 978 on February21, 1936, has interfered with, restrained, and coerced his employeesin the exercise of the rights to self-organization, to form, join, orassist labor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities, DECISIONS AND ORDERS525for the purposes of collective bargaining and other mutual aid andprotection.We find that the 32 persons discharged on February 21, 1936, wereemployees of the respondent at the time of their discharge andceased work because of the unfair labor practices of the respondent.We find that the respondent's conduct burdens and obstructs com-merce and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.IV.THE REMEDYWe accept as true the respondent's contention that a decreasedvolume of business necessitates the employment of fewer men thanwere employed prior to February 21, 1936. It is impossible to orderthe reinstatement of the 32 discharged employees when such posi-tions are not now available.However, since the manner of selec-tion of employees for discharge was in direct violation of the pro-visions of the Act, as many of the discharged employees are entitledto reinstatement as would not have been discharged had the selec-tion been made in some manner not constituting discrimination be-cause of union affiliation.The respondent does not keep efficiencyrecords so selection on this basis is impossible.The only remainingobjective test available which will prevent discrimination and willnot be unfair to the respondent, is selection on the basis of seniority.Ave will, therefore, order the respondent to select for discharge, thesame number of persons as were discharged on February 21, 1936,16from among the persons employed on that date (including those dis-charged), who had the least seniority on February 21, 1936, and toreinstate all those employees listed in Appendix A, who would nothave been discharged if the selection had been made solely on thebasis of seniority.We will also order the respondent to pay to eachof the employees listed in Appendix A who are reinstated in accord-ance with this order, a sum equivalent to what each would haveearned, based on the average amount earned by the employees whohave worked for the respondent during this period, in the periodfrom February 21, 1936, to the date of the offer of reinstatement,less whatever sum each of the reinstated employees may have earnedelsewhere in the same period.The record shows that four new persons have been hired by therespondent since February 21, 1936.We will also order that if anyof the employees listed in Appendix A are not returned to work19Ordinarily 38 men, a gang leader and a second man constitute a gang The evi-dence is that one complete gang was discharged on February 21, 1936, but only 32 per-sons are alleged in the complaint to have been discharged. This discrepancy is notexplained in the record. 526NATIONAL LABOR RELATIONS BOARDas a result of a selection based on seniority as of February 21, 1936,as many of such employees as possible shall replace any persons whohave been employed by the respondent since February 21, 1936.Choice of persons for these positions shall also be based upon senior-ity as of February 21, 1936, and each of the men so reinstated shallalso be entitled to back pay, based on the average earnings of em-ployees during this period, from the date 'on which the person liereplaces was hired, to the date of the offer of reinstatement, lesswhatever sums each of the reinstated employees may have earnedelsewhere in the same period.If any of the employees listed in Appendix A are still not rein-stated under either of such provisions, then the respondent shouldoffer them reinstatement on the basis of seniority, at the first oppor-tunity,when there are places to be filled, either as replacements oras the result of an increased volume of work, and we so order.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, the Board makesthe following conclusions of law:1.Locals 978 and 1379 are labor organizations, within the meaningof Section 2, subdivision (5) of the Act.2.The persons listed in Appendix A, were employees of the re-spondent at the time of their discharge, within the meaning of Sec-tion 2, subdivision (3) of the Act.3.The respondent, by discriminating in regard to the hire andtenure of -employment of the persons listed in Appendix A, and(hereby discouraging membership in Local 978 and encouragingmembership in Local 1379, has engaged in and is engaging in unfairlabor-practices, within the meaning of Section 8, subdivision (3) ofthe Act.4.The respondent, by interfering with, restraining, and coercinghis employees in,the exercise of the rights guaranteed in Section 7of the Act; has-engaged in and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and (7) of the Act.ORDER.Upon the basis of the findings of fact and conclusions of law, andpursuant to Section 10, subdivision (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders thatthe respondent Frederick R. Barrett, and his officers, agents, succes-sors, and assigns, shall :1.Cease and desist from DECISIONS AND ORDERS527a. In any manner interfering with, restraining, or coercing hisemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining and other mutualaid or protection, as guaranteed iii Section 7 of the National LaborRelations Act;b. In any manner discouraging membership in Local 978 or anyother labor organization of his employees, or encouraging member-ship in Local 1379 or any other labor organization of his employees,by discharging or threatening to discharge and refusing to reinstateany of his employees, or otherwise discriminating in regard to hireand tenure of employment or any term or condition of employment,or by threat of such discrimination.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :a.Offer reinstatement to(1)Those employees listed in Appendix A who would not havebeen discharged on February 21, 1936, had the men to be dischargedon that date been selected on the basis of seniority as of February21, 1936;(2)Those employees in Appendix A who are not reinstated pur-suant to Section 2a (1) of this order, to replace any new employeeswho have been hired since February 21, 1936, selection for these posi-tions to be based on seniority as of February 21, 1936; 'b.Make whole the employees reinstated under 2a of this order, bypayment(1)To each of those reinstated pursuant to Section 2a (1), of asum equivalent to the amount each would have earned, based on theaverage earnings of the persons who worked for the respondentduring this period, had he been employed during the period fromFebruary 21, 1936, to the date of the offer of reinstatement, less anyamount each may have earned elsewhere during the same period ;(2)To each of those reinstated pursuant to Section 2a (2), of asum equivalent to the amount each would have earned, based on theaverage earnings of the persons who worked for the respondentduring this period, had he been reemployed on the date when theperson he replaces was employed, to the date of the offer of reinstate-ment, less any amount each may have earned elsewhere during thesame period ;c.Place those employees listed in Appendix A who are not rein-stated pursuant to Section 2a of this order, on a preferential list tobe offered reinstatement at the first opportunity, on the basis ofseniority as of February 21, 1936; 528NATIONALLABOR RELATIONS BOARDd.Place notices in conspicuous places on the pier stating (1) thatthe respondent will cease and desist as aforesaid, and (2) that suchnotices will remain posted for a period of at least thirty (30) con-secutive days from the date of posting;e.Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply herewith.MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision and Order.APPENDIX AThomas ShorterCharles JonesFloyd WhitmoreFred William ComptonJ.A. PattersonJohn GainesArthur WhitmoreGeorge DrakeT. L. WomackThomas MossIsaacWattsJonah PailenThomas ValentineBen. GriffinRichard GriffinEphram WeaverW. J. FullerSamuel BlyWalter GrayHenry ChristianB. F. BaxterJacob DavisBenny DavisDuke DunstonJoe ParsonPeter YancyLemuel KnottsLee PattersonHenry GallupJerry MosbyJohn HarrisonJoe Turner